Citation Nr: 1534726	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-40 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision that granted service connection for PTSD and assigned an initial 10 percent rating, effective June 13, 2007.  The Veteran expressed disagreement with the initial 10 percent rating assigned.

In November 2008, the Veteran testified during a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

In a December 2009 rating decision, a higher initial 50 percent rating for PTSD was assigned, effective June 13, 2007.  In a February 2015 rating decision, a higher initial 70 percent rating for PTSD was assigned, effective June 13, 2007.  

The issues of entitlement to service connection for glaucoma, bilateral lower extremity neuropathy, chronic yeast infections of the gums and mouth, prostate hypertrophy, and hypertension, as secondary to the Veteran's service-connected diabetes mellitus, have been raised by the record in an October 2006 letter from the Veteran's private physician, M.F.M, PhD., M.D., but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

In July 2015, the RO received a written statement from the Veteran in which he withdrew from appellate review his claim for a higher initial rating for PTSD. 


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an initial rating in excess of 70 percent for PTSD are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2015 written statement (via VA form 21-4138), the Veteran stated that he was happy with the recent grant of a 70 percent evaluation for his PTSD in a February 2015 rating decision.  He furthered that he would like to withdraw from his appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

Based on the Veteran's expressed desires, the Board concludes that further action with regard to the claim for an initial rating in excess of 70 percent for PTSD is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).   The Board does not have jurisdiction over this withdrawn claim and, as such, must dismiss the appeal of this issue.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an initial rating in excess of 70 percent for PTSD is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


